DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-11) in the reply filed on 02/03/2021 s acknowledged.  The traversal is on the ground(s) that Species 1, 2, and 3 can be practiced alone or combination with each other.  This is not found persuasive because as stated in the previous office action the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2 and 3 there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “on which” in line 3.  This phrase renders the claim indefinite because it is unclear to what part of the claim the phrase “on which” makes reference.
Claim 1 recites the limitation "removing the substrate" in line 6.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the claim makes reference to “a substrate” recites in line 3 or to “a base substrate” recited in line 5.
Claim 6 recites the limitation "the laser beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 8 recites the limitation "the contact layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 11 recites the limitation "the respective one" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 11 recites the limitation “until a portion of the 3semiconductor material at the respective one of the physically separate locations changes color to 4black.”  This 
Claims 2-7, and 9-10 are indefinite due to their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fudeta (US 2006/0223330).
Regarding claim 1, Fudeta discloses a method comprising:  2reducing bowing of a layered structure ([0029]) comprising a semiconductor material (Fig.2B, numeral 20) and a 3substrate (10) on which the semiconductor material is formed by generating breakages, fractures, or at 4least one region of weakened bonding  (Fig.2B, numeral 25) 
Regarding claim 2, Fudeta discloses wherein the semiconductor material comprises, in 2order, an n-type layer, a quantum well layer, and a p-type layer ([0046]).  
Regarding claim 13, Fudeta discloses wherein the semiconductor material comprises 2GaN and the substrate comprises sapphire ([0033]).  
Regarding claim 14, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by heating the substrate ([0037]; note: laser beam).  
Regarding claim 15, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by applying a horizontal force to the substrate ([0037]; note: laser beam).  
Regarding claim 16, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by focusing the laser beam at an interface between the semiconductor 3material and the substrate at locations that are not vertically aligned with a pixel area of the base 4wafer ([0037]; note “a pixel area” is not defined, thus any are of the base wafer can be considered as “a pixel are”).  
Regarding claim 17, Fudeta discloses depositing a contact layer (Fig.3, numeral 19) on 2the semiconductor material after the bowing of the layered structure is reduced ([0044]).  
Regarding claim 18, Fudeta discloses depositing a bonding layer on 2the contact layer (19) after the bowing of the layered structure is reduced ([0053]; note: “adhesive sheet”).  
Regarding claim 9, Fudeta discloses the bowing of the layered structure is reduced by generating a plurality of vertical fractures within the substrate, and 4each of the vertical fractures is generated by focusing a laser beam at a plurality 5of locations along a vertical section of the substrate ([0030]).  
Regarding claim 110, Fudeta discloses 2the bowing of the layered structure is reduced by generating a plurality of 3breakages at physically separate locations along an interface between the semiconductor material 4and the substrate, and 5each of the breakages is generated by focusing a laser beam at a respective one of 6the physically separate locations ([0030]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudeta as applied to claim 1 above, and further in view of Gupta (US 2010/0219506).
Regarding claim 111, Fudeta does not explicitly disclose wherein for each of the breakages, the laser beam 2is focused at the respective one of the physically separate locations until a portion of the 3semiconductor material at the respective one of the physically separate locations changes color to 4black.
Fudeta however discloses the laser beam 2is focused at the respective one of the physically separate locations ([0030]).  Fudeta further discloses a laser texturing process (Figs. 3 and 4).  And Gupta discloses that laser texturing process provides a completely black surface, hence it can be used to control the color of the surface without using any paints, dyes, or pigments ([0090]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Fudeta with Gupta to have the laser beam 2is focused at the respective one of the physically separate locations until a portion of the 3semiconductor material at the respective one of the physically separate locations changes color to 4black for the purpose controlling the color of the surface (Gupta, [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891